Citation Nr: 1411206	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  06-17 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to January 11, 2013, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1953 to March 1956.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which granted service connection for bilateral hearing loss and assigned a non-compensable disability rating.

In April 2007, the Veteran and his wife testified before the undersigned Veterans Law Judge during a hearing at the RO.  A transcript of the proceeding has been associated with the claims file.

The Veteran's claim was remanded in August 2007 to obtain additional medical records.  The claim was remanded again in January 2010 for a VA examination and analysis by an audiologist of specific audiological testing results of record.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Prior to September 27, 2012, the Veteran's bilateral hearing loss was manifested by Level I hearing acuity in the right ear and Level VII hearing acuity in the left ear.

2.  As of September 27, 2012, the Veteran's bilateral hearing loss was manifested by Level II hearing acuity in the right ear and Level VII hearing acuity in the left ear.

3.  As of January 11, 2013, the Veteran's bilateral hearing was manifested by Level II hearing acuity in the right ear and Level VIII hearing acuity in the left ear; there is no evidence of worsening since that time.


CONCLUSIONS OF LAW

1.  Prior to September 27, 2012, the criteria for a compensable disability rating for bilateral hearing loss were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  On and after September 27, 2012, the criteria for a disability rating of 10 percent, but no higher, for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (SOC). 

In this case, the Veteran was provided with VCAA notice in February 2005 prior to the initial rating decision in September 2005.  The letter informed the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  The April 2006 SOC provided the Veteran with the relevant rating criteria for hearing loss, as listed at various diagnostic codes.  The claimant was informed of the evidence needed to achieve a higher schedular rating.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with adequate audiological examinations.  The Veteran's service treatment records and VA treatment records were associated with the claims file.  At his hearing in April 2007, the Veteran indicated he had not sought private treatment for his hearing loss.  The Veteran has not identified any additional records that VA needs to obtain for an equitable disposition of the claim. 

There are six audiological examinations of record.  Three of these were given in connection with the Veteran's claim.  In August 2005, September 2012 and January 2013, the claims file was reviewed and adequate hearing tests were administered in compliance with VA regulations. The examinations provide the information required to determine the appropriate disability rating under the schedular criteria.   The January 2013 examiner specifically commented on audiological testing results from June 2004, January 2007 and February 2008 as requested in the Board's January 2010 remand.

In addition to dictating objective test results on a VA audiological examination report, the audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In the present case, the August 2005 examiner did not specifically outline functional impairment; however, both the September 2012 and January 2013 examiners noted the Veteran's difficulty hearing certain pitches and understanding when talking with people.  The Board has the entire record for review, including the hearing transcript and statements submitted by the Veteran's representative that discuss the effects of hearing loss on his life.  The Board concludes that the requirement that the functional effects of the hearing disability be described has been effectively met. 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II.  Entitlement to Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the rating schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2013).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met. 

The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

The June 2004, January 2007 and February 2008 audiogram results of record are in graph form requiring interpretation.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court of Appeals for Veterans Claims is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss those audiometric test results); see also Savage v. Shinseki, 24 Vet. App. 259 (2011) (noting the Board may interpret results from an audiometric graph and holding that the Board may not ignore such audiometric test results that are of record).  In light of this case law, the Board has set forth tables below that reflect the puretone thresholds for each ear as shown on the graphs.  Unfortunately, as indicated by the VA examiner in January 2013, the NU-6 word test was used during the 2004, 2007 and 2008 examinations and the Board cannot use those results in lieu of the Maryland CNC speech discrimination test to analyze the severity of the Veteran's hearing loss.

The June 2004 audiogram yielded the following results with puretone thresholds, measured in decibels:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
20
35
65
100
Left Ear
25
55
75
90
105

The average decibel loss was 55 decibels in the right ear and 81 decibels in the left ear.  The Maryland CNC test was not administered.

The August 2005 audiogram revealed the following puretone thresholds:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
20
35
60
90
Left Ear
30
55
75
90
105

The average decibel loss was 51 decibels in the right ear and 81 decibels in the left ear.  Speech recognition scores using the Maryland CNC test were 92 percent for the right ear and 68 percent for the left ear.

The January 2007 audiogram revealed the following puretone thresholds:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
20
35
65
100
Left Ear
30
55
75
90
105

The average decibel loss was 55 decibels in the right ear and 81 decibels in the left ear.  The Maryland CNC test was not administered.
The February 2008 audiogram revealed the following puretone thresholds:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
25
40
65
95
Left Ear
35
55
75
90
105

The average decibel loss was 56 decibels in the right ear and 81 decibels in the left ear.  The Maryland CNC test was not administered.  A VA treatment record of the same date indicated the Veteran denied changes in his hearing since audiometric testing in 2004.  The examiner stated: "Comparison to previous results dated 6/22/04 revealed no significant change."

The September 2012 audiogram revealed the following puretone thresholds:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
30
45
80
100
Left Ear
40
60
80
90
100

The average decibel loss was 64 decibels in the right ear and 83 decibels in the left ear.  Speech recognition scores were 98 percent for the right ear and 88 percent for the left ear.  

The January 2013 audiogram revealed the following puretone thresholds:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
35
50
85
105+
Left Ear
45
65
85
100
105+

The average decibel loss was 69 decibels in the right ear and 89 decibels in the left ear.  Speech recognition scores were 100 percent for the right ear and 92 percent for the left ear.  

Throughout, exceptional hearing loss as defined by 38 C.F.R. § 4.86(a) has been demonstrated in the Veteran's left ear.  Using Table VIA, the audiometric test results indicate that the Veteran had Level VII hearing acuity in his left ear until the January 2013 audiogram where Level VIII hearing acuity was indicated in the left ear.  Table VIA cannot be used to measure right ear hearing loss because it is not exceptional per VA regulations.  

To determine the level of hearing loss in the right ear, the Board must use Table VI that provides a numeric designation of hearing impairment based on puretone threshold average and speech discrimination.  The August 2005, September 2012 and January 2013 test results are the only ones that allow such a finding to be made.  

When determining the appropriate initial rating, the Board notes that the average decibel loss in both ears was nearly identical at the June 2004, August 2005, January 2007 and February 2008 examinations.  The August 2005 testing results provide all the information needed to determine the level of hearing loss pursuant to VA regulations using the applicable tables in 38 C.F.R. §§ 4.85, 4.86.  In August 2005, test results show the Veteran had Level I hearing acuity in his right ear and Level VII hearing acuity in his left ear.  Applying Table VII to these results, the Veteran's hearing loss did not meet the criteria for a compensable rating in August 2005.  The Board finds based on the similar average decibel losses recorded in June 2004, January 2007 and February 2008 that the Veteran did not meet the criteria for a compensable rating during that time period.

A VA treatment note from January 2009 indicates the Veteran complained of feedback in his right hearing aid.  He did not mention worsening hearing.  In a July 2010 treatment record, the Veteran's wife indicated he was pursuing a claim with the VA for compensation for his hearing loss.  There was no indication his hearing was getting worse.  No evidence of record indicates treatment for hearing loss during 2011.

In September 2012, the Veteran had Level II hearing acuity in his right ear and Level VII hearing acuity in his left ear.  Applying Table VII to those results, the Veteran's hearing loss entitled him to a 10 percent disability rating as of the date of the examination, specifically September 27, 2012.  In January 2013, the Veteran had Level II hearing acuity in the right ear and Level VIII hearing acuity in the left ear.  Applying Table VII, the Veteran's hearing loss entitled him to a 10 percent disability rating.  There is no evidence of record that the Veteran's hearing has worsened since January 2013.

The Board is aware of the Veteran's complaints regarding the severity of his bilateral hearing loss and his sincere belief that it merits a higher initial rating.  Specifically, the Board is mindful of the Veteran's wife's statements at the April 2007 hearing that the Veteran slept through a loud alarm in their home that went off during the night and that on two occasions she could not wake him when she needed help even after pounding on the wall and screaming.  The Board finds this evidence credible.  As a general matter, lay statements are considered to be competent evidence when describing what is observed or experienced concerning an injury or illness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometric results are obtained.  The Board has no discretion in this matter and is bound by law to predicate its determination on the basis of the results of the audiology studies of record.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  See also Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Given the regulations concerning hearing loss ratings, a compensable schedular rating prior to September 27, 2012 and a schedular rating in excess of 10 percent after September 27, 2012 cannot be granted.

III. Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The Board recognizes that specific complaints of how hearing loss affects daily activities are not addressed in the rating schedule.  The Board finds that the Veteran's complaints, specifically noted in his most recent VA examinations, are not particularly unusual with hearing disabilities.  At the September 2012 VA examination, the examiner noted the impact of the Veteran's hearing loss on the ordinary conditions of daily life, including his ability to work.  The Veteran reported he had difficulty understanding people.  In January 2013, the Veteran indicated he cannot hear high pitch noises and does not understand some words.  At his hearing in April 2007, the Veteran indicated he had problems listening to TVs or radios and felt that his high-pitched hearing was "gone."  His wife indicated concern that he is difficult to awaken at night without his hearing aids.

There are higher ratings available under the rating schedule, but the Veteran's disability is not productive of such manifestations as demonstrated by audiological testing.  As such, it cannot be said that the available schedular evaluation is inadequate.  Notably, Table VIA takes into account that the hearing loss in the Veteran's left ear is significant.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the Veteran's bilateral hearing loss renders the Veteran totally unable to acquire and maintain substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a compensable disability rating for service-connected bilateral hearing loss prior to September 27, 2012 is denied.

Entitlement to a disability rating of 10 percent (but no higher) for service-connected bilateral hearing loss is granted from September 27, 2012, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


